Citation Nr: 1029783	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-22 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the 
left knee.

2.  Entitlement to a temporary total evaluation for convalescence 
required as a result of a left total knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to August 
1966.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania.  

In May 2010 the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is associated with the claims files.    


REMAND

In February 2006, during the course of the appeal, the RO issued 
a rating decision denying service connection for osteoarthritis 
of the left knee.  The Veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) marked "NOD" that was received 
by the RO on June 8, 2006, that appears to be a timely Notice of 
Disagreement regarding that rating decision.  The RO apparently 
believed the document to be a response to the recently-issued 
Statement of the Case (SOC) on a different issue; however, since 
the document is clearly marked "NOD" the Board finds it was 
intended to refer to the most recently issued rating decision, 
which is the February 2006 rating decision that denied service 
connection for osteoarthritis of the left knee.

Remand is required at this point to enable the originating agency 
to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) 
(when the claimant has filed an NOD and there is no SOC on file 
for that issue, the Board must remand, not refer, the issue to 
the RO for issuance of an SOC).  

The issue of entitlement to a temporary total evaluation based 
upon convalescence required as a result of a left total knee 
replacement is remanded as an intertwined issue.  The Board notes 
at this point that the RO's rating decision and SOC characterized 
the issue as involving new and material evidence, citing Board 
decisions in August 1995 and June 2003; however, those Board 
decisions do not constitute previous final denials of the 
specific issues on appeal so "new and material evidence" rules 
do not apply. 

In that regard, the records contains a VA examination report 
dated in January 2004 in which the examiner stated he could not 
provide an opinion regarding a relationship between the service-
related bursa injury in May 1965 and the claimed total 
replacement of the left knee in January 2001 because the claims 
file was not made available for review; he thus did not have 
service medical records and could not determine the extent of the 
in-service injury.  The examination report is thus inadequate, 
and an adequate medical opinion should be obtained before the 
case is returned to the Board. 

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following action:

1.  The RO or the AMC should issue to the 
Veteran and his representative an SOC on 
the issue of entitlement to service 
connection for osteoarthritis of the left 
knee.  They should be informed of the 
requirements to perfect an appeal with 
respect to this issue.  

If the Veteran perfects an appeal with 
respect to this issue, the RO or the AMC 
should ensure that any indicated 
development is completed before the issue 
is certified for appellate consideration.

2.  Thereafter, whether or not the Veteran 
perfects an appeal regarding the issue of 
entitlement to service connection for 
osteoarthritis of the left knee, the files 
should be reviewed by a VA physician with 
sufficient expertise to determine the 
etiology of the Veteran's left knee 
disorder leading up to his total left knee 
replacement in January 2001.

The complete claims files to specifically 
include service treatment records, should 
be made available to the reviewer.

Based on review of the files, the reviewer 
should state an opinion as to whether it is 
at least as likely as not (at least 50 
percent probable) that the Veteran's in-
service left knee bursa injury in April-May 
1965 caused a disorder leading to the total 
left knee replacement in January 2001.

The rationale for all opinions expressed 
should be       provided.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the claim for a temporary 
total evaluation.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the RO or the AMC should 
furnish to the Veteran and his 
representative a supplemental statement of 
the case and afford them the requisite 
opportunity to respond before the case is 
returned to the Board for further appellate 
action.
 
By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


